861 F.2d 1290
48 Fair Empl.Prac.Cas.  551,53 Fair Empl.Prac.Cas.  1104,274 U.S.App.D.C. 95, 1 A.D. Cases 1399
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Savora MATZO, Appellant,v.POSTMASTER GENERAL, Appellee.
No. 87-5375.
United States Court of Appeals, District of Columbia Circuit.
Nov. 14, 1988.

Before RUTH B. GINSBURG, SILBERMAN and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal from a final decision of the United States District Court for the District of Columbia was briefed and argued by counsel.  After full consideration of the issues presented, the court has concluded that disposition without published opinion is appropriate.  See D.C.Cir.R. 14(c).


2
The district court determined the following matters to be beyond genuine dispute.  (1) Plaintiff, for many months prior to her hospitalization in January 1980, had been unable reliably to report for and remain at her post as a grade 11 legal secretary.  (2) Following her hospitalization, plaintiff failed to tender substantial proof that she was willing and able, despite her handicap, reliably to fill the position at issue.  We note in this regard that plaintiff never communicated to her supervisors in the Office of Labor Law her readiness to submit to a fitness-for-duty examination.  (3) Defendant, in the months before plaintiff's hospitalization in January 1980, reasonably endeavored to accommodate her handicap and, in the settlement offer it made in December 1980, demonstrated its continued good faith.


3
Our review of the record satisfies us that the district court ruled correctly and that, plaintiff having failed to show there is a genuine issue for trial, see Fed.R.Civ.P. 56(e), summary judgment was properly entered for defendant.  It is therefore


4
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15(b)(2).